Citation Nr: 1548958	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-20 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than June 1, 2010, for the award of a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to September 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In March 2013, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In a November 2014 decision, the Board granted an initial 70 percent rating for PTSD and an anxiety disorder for the period prior to June 2, 2010, and denied an initial rating higher than 70 percent for PTSD and an anxiety disorder for the period since June 2, 1010.  The Board also remanded the issue of entitlement to service connection for hypertension.  The Board further noted that a November 2010 RO decision granted entitlement to a total disability rating based on individual unemployability (TDIU rating), effective June 1, 2010.  The Board indicated that because the Veteran had not challenged the effective date of the award of a TDIU rating, that issue was not before the Board.  

The Veteran then appealed the Board's November 2014 decision, as to the issue of entitlement to an effective date earlier than June 1, 2010, for the award of a TDIU, to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the parties (the Veteran and the VA Secretary) filed a Joint Motion which requested that the Board's decision, as to that issue, be vacated and remanded.  A May 2015 Court Order granted the motion.  

As noted above, in the November 2014 decision, the Board remanded the issue of entitlement to service connection for hypertension.  Such issue is still pending development action (such as the issuance of a supplemental statement of the case) and has not yet been recertified to the Board.  As such, the issue is not properly before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2015 Joint Motion, the parties noted that in its November 2014 decision, the Board found that it did not have jurisdiction over the issue of entitlement to an effective date earlier than June 1, 2010, for the award of a TDIU, because the Veteran had not challenged the effective date assigned.  

The Joint Motion indicated that the Board did not adequately address statements submitted by the Veteran and his then representative that were made within one year of a November 2010 RO decision that granted a TDIU rating, effective June 1, 2010.  The Joint Motion found that the Board was required to address whether the March 2011 and June 2011 statements from the Veteran and his then representative, respectively, constituted notices of disagreement as to the effective date assigned for the TDIU.  

The Board notes that in a November 2010 rating decision, the RO granted a TDIU, effective June 1, 2010.  In light of the May 2015 Joint Motion, and after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the June 2011 statement could be construed as a notice of disagreement with the effective date assigned for TDIU as it referred to a "total evaluation" for PTSD and anxiety and the Veteran's PTSD was only rated, at most, at 70 percent.  The RO has not issued a statement of the case as to the issue of entitlement to an effective date earlier than June 1, 2010, for the award of a TDIU.  Under the circumstances, the Board finds it necessary to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following:  

The RO must issue the Veteran a statement of the case as to the issue of entitlement to an effective date earlier than June 1, 2010, for the award of a TDIU, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




